Exhibit 10.6

TAX SEPARATION AGREEMENT

by and among

METLIFE, INC.

AND ITS AFFILIATES

and

BRIGHTHOUSE FINANCIAL, INC.

AND ITS AFFILIATES



--------------------------------------------------------------------------------

TAX SEPARATION AGREEMENT

This Tax Separation Agreement (the “Agreement”) is entered into as of the 27th
day of July 2017, between MetLife, Inc. (“MetLife”), a Delaware corporation, by
and on behalf of itself and each Affiliate of MetLife, and Brighthouse
Financial, Inc. (“Brighthouse” and, together with MetLife, the “Parties”), a
Delaware corporation, by and on behalf of itself and each Affiliate of
Brighthouse.

RECITALS:

WHEREAS, MetLife’s board of directors has determined that it is appropriate and
advisable to: (i) separate the Brighthouse Group from MetLife’s remaining
businesses (the “Separation”), which will include the transfer of Brighthouse
Holdings, LLC (“HoldCo”) to Brighthouse (the “HoldCo Contribution”); and
(ii) following the Separation, make a distribution, on a pro rata basis, to
holders of common shares of MetLife (“MetLife Common Stock”) of at least 80.1%
of the outstanding shares of common stock of Brighthouse owned by MetLife (the
“Distribution”, and the date of such Distribution, the “Distribution Date”);

WHEREAS, as of the Distribution Date, the existing Agreement to Apportion
Consolidated Federal Income Tax Liability and Benefits of Consolidated Returns,
dated as of June 24, 1986 that is in effect with respect to the U.S. federal
income tax consolidated group of which MetLife is the parent (the “MetLife Tax
Allocation Agreement”) is being terminated for all tax periods with respect to
the Brighthouse Group and no member of the Brighthouse Group shall have any
liability or rights thereunder following such termination;

WHEREAS, prior to the HoldCo Contribution and as part of the Separation, the MRV
Cell 2 Contribution was effected;

WHEREAS, as of the date hereof, MetLife is the common parent of an affiliated
group of domestic corporations, including Brighthouse, that has elected to file
consolidated U.S. federal Income Tax Returns and, as a result of the
Distribution, neither Brighthouse nor any of its Affiliates will be a member of
such group after the close of the Distribution Date; and

WHEREAS, in contemplation of the Distribution, MetLife and Brighthouse desire to
set forth their agreement on the rights and obligations of MetLife and
Brighthouse and their respective Affiliates with respect to the responsibility,
handling and allocation of federal, state, local, and non-U.S. Taxes, and
various other Tax matters;

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, MetLife and Brighthouse (and their
respective Affiliates) hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS

For purposes of this Agreement (including the recitals hereof), the following
terms have the following meaning, and capitalized terms used in this Agreement
but not otherwise defined herein shall have the meanings assigned to them in the
Master Separation Agreement.

“Active Trade or Business” means the business that is “actively conducted” (as
defined in Section 355(b)(2) of the Code and the regulations thereunder) by the
“separate affiliated group” (as defined in Section 355(b)(3)(B) of the Code)
with respect to Brighthouse or MetLife, as applicable, as conducted immediately
prior to the Distribution.

 

- 2 -



--------------------------------------------------------------------------------

“Adjustment Request” means any formal or informal claim or request filed with
any Tax Authority, or with any administrative agency or court, for the
adjustment, refund, or credit of Taxes, including (a) any amended Tax Return
claiming adjustment to the Taxes as reported on the Tax Return or, if
applicable, as previously adjusted, (b) any claim for equitable recoupment or
other offset, and (c) any claim for refund or credit of Taxes previously paid.

“Affiliate” means any corporation, partnership, limited liability company, or
other entity directly or indirectly Controlled by the entity in question.

“Agreement” has the meaning set forth in the Preamble.

“BRCD” means Brighthouse Reinsurance Company of Delaware.

“Brighthouse” has the meaning set forth in the Preamble.

“Brighthouse Capital Stock” means all classes or series of capital stock of
Brighthouse, including (a) the Brighthouse Common Stock, (b) all options,
warrants and other rights to acquire such capital stock and (c) all instruments
properly treated as stock in Brighthouse for U.S. federal income tax purposes.

“Brighthouse Common Stock” means the ordinary voting interests in Brighthouse.

“Brighthouse Group” means Brighthouse and all Affiliates of Brighthouse (and
each such entity’s predecessors and successors), as determined immediately after
the Distribution. For the avoidance of doubt, a fiscally transparent entity’s
items of income, gain, loss or deduction is treated as attributable to such
entity’s owners or shareholders.

“Brighthouse OC” means the Officer’s Certificate to be delivered by Brighthouse
to the applicable Tax Advisor in connection with such Tax Advisor’s preparation
of the Separation and Distribution Opinion to be received by MetLife prior to
the Distribution.

“Brighthouse Separate Return” means any Tax Return of or including any member of
the Brighthouse Group (including any consolidated, combined or unitary return)
that is not a Joint Return.

“Capital Stock” means the Brighthouse Capital Stock or the MetLife Capital
Stock, as applicable.

“Code” means the Internal Revenue Code of 1986, as amended.

“Contributed Property” means the following property contributed by MetLife to
HoldCo as part of the Separation: (i) 100% of the outstanding shares of common
stock of MLUS, (ii) 100% of the outstanding shares of common stock of New
England Life Insurance Company, (iii) 100% of the membership interests in
Brighthouse Securities LLC, (iv) 100% of the membership interests in Brighthouse
Services LLC, and (v) 100% of the interests in MetLife Advisers LLC.

“Control” means the ownership of stock or other securities possessing at least
50 percent of the total combined voting power of all classes of securities
entitled to vote.

“Debt-for-Equity Exchange” means the distribution by MetLife of Retained Stock
to MetLife creditors, in any case no later than 18 months after the
Distribution.

“Distribution” has the meaning set forth in the Recitals.

“Distribution Date” has the meaning set forth in the Recitals.

 

- 3 -



--------------------------------------------------------------------------------

“Employee Matters Agreement” means the Employee Matters Agreement entered into
by and between MetLife and Brighthouse in connection with the Distribution, as
the same may be amended.

“Employment Taxes” means any Tax the liability or responsibility for is
allocated pursuant to the Employee Matters Agreement.

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

“Final Determination” means the final resolution of liability for any Tax, which
resolution may be for a specific issue or adjustment or for a taxable period,
(a) by IRS Form 870 or 870-AD (or any successor forms thereto), on the date of
acceptance by or on behalf of the taxpayer, or by a comparable form under the
laws of a state, local, or non-U.S. taxing jurisdiction, except that a Form 870
or 870-AD or comparable form shall not constitute a Final Determination to the
extent that it reserves (whether by its terms or by operation of law) the right
of the taxpayer to file a claim for refund or the right of the Tax Authority to
assert a further deficiency in respect of such issue or adjustment or for such
taxable period (as the case may be); (b) by a decision, judgment, decree, or
other order by a court of competent jurisdiction, which has become final and
unappealable; (c) by a closing agreement or accepted offer in compromise under
Sections 7121 or 7122 of the Code, or a comparable agreement under the laws of a
state, local, or non-U.S. taxing jurisdiction; (d) by any allowance of a refund
or credit in respect of an overpayment of Tax, but only after the expiration of
all periods during which such refund may be recovered (including by way of
offset) by the jurisdiction imposing such Tax; (e) by a final settlement
resulting from a treaty-based competent authority determination; or (f) by any
other final disposition, including by reason of the expiration of the applicable
statute of limitations or by mutual agreement of the parties.

“FMLI Contribution” means the transfer by MetLife of First MetLife Investors
Insurance Company to MLUS.

“HoldCo” has the meaning set forth in the Recitals.

“HoldCo Common Stock” means the ordinary voting interests in HoldCo.

“HoldCo Contribution” has the meaning set forth in the Recitals.

“HoldCo Preferred Stock” means the non-voting preferred interests in HoldCo.

“Income Tax” means any Tax which is based upon, measured by, or calculated with
respect to income or net worth and any other franchise or similar Taxes.

“Income Tax Return” means any Tax Return relating to Income Taxes.

“Indemnifying Party” means a Party that has an obligation to make an Indemnity
Payment.

“Indemnitee” means a Party that is entitled to receive an Indemnity Payment.

“Indemnity Payment” means an indemnity payment contemplated by this Agreement..

“Intended Tax Treatment” means (i) the FMLI Contribution, HoldCo Contribution,
Distribution, Subsequent Distributions (other than Subsequent Distributions
effected through sales to third parties), and Debt-for-Equity Exchanges effected
as part of the Separation will qualify for Tax-Free Status; (ii) the Retail
Contribution, taken together with the Subsequent Sale, will be treated as a
fully taxable transfer of the Contributed Property under Section 1001 of the
Code; and (iii) the MRV Cell 2 Contribution will be treated as a fully taxable
transfer of the assets of MRV Cell 2 in an assumption reinsurance transaction.

 

- 4 -



--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.

“IRS Ruling” means the private letter ruling issued by the IRS to MetLife in
response to the request for ruling filed by MetLife on September 20, 2016 (and
supplemental submissions related thereto) in connection with the Transactions
(including any supplemental rulings).

“Joint Return” means any Tax Return that actually includes, by election or
otherwise, one or more members of the MetLife Group together with one or more
members of the Brighthouse Group.

“Master Separation Agreement” means the Master Separation Agreement entered into
by and between MetLife and Brighthouse in connection with the Distribution, as
the same may be amended.

“MetLife” has the meaning set forth in the Preamble.

“MetLife Affiliated Group” means the affiliated group (as that term is defined
in Section 1504 of the Code and the regulations thereunder) of which MetLife is
the common parent.

“MetLife Capital Stock” means all classes or series of capital stock of MetLife,
including (a) the MetLife Common Stock, (b) all options, warrants and other
rights to acquire such capital stock and (c) all instruments properly treated as
stock in MetLife for U.S. federal income tax purposes.

“MetLife Common Stock” has the meaning set forth in the Recitals.

“MetLife Federal Consolidated Income Tax Return” means any United States federal
Income Tax Return for the MetLife Affiliated Group.

“MetLife Group” means MetLife and all Affiliates of MetLife (and each such
entity’s predecessors or successors), excluding any entity that is a member of
the Brighthouse Group. For the avoidance of doubt, a fiscally transparent
entity’s items of income, gain, loss or deduction is treated as attributable to
such entity’s owners or shareholders.

“MetLife Ireland” means MetLife Ireland Treasury d.a.c.

“MetLife Separate Return” means any Tax Return of or including any member of the
MetLife Group (including any consolidated, combined or unitary return) that is
not a Joint Return.

“MetLife Tax Allocation Agreement” has the meaning set forth in the Recitals.

“MLUS” means MetLife Insurance Company USA.

“MRV” means MetLife Reinsurance Company of Vermont.

“MRV Cell 2” means the Protected Cell No. 2 of MRV.

“MRV Cell 2 Contribution” means, prior to the HoldCo Contribution and as part of
the Separation, MRV’s (i) formation of New MRV; (ii) entering into a binding
commitment to sell the New MRV Preferred Stock to MetLife Ireland;
(iii) transfer of MRV Cell 2 to New MRV in exchange for the voting common stock
of New MRV and New MRV Preferred Stock; (iv) conversion of MRV Cell 2 into a
stand-alone captive insurance company under Vermont law and the merger of this
entity with and into New MRV; (v) sale of all of the New MRV Preferred Stock to
MetLife Ireland and (vi) merger of New MrV with and into BRCD.

 

- 5 -



--------------------------------------------------------------------------------

“New MRV” means MetLife Reinsurance Company of Vermont II, a Vermont corporation
licensed as a sponsored captive insurance company.

“New MRV Preferred Stock” means the non-voting preferred interests in New MRV.

“Non-Income Tax” means any Tax that is not an Income Tax.

“Notified Action” has the meaning set forth in Section 4.04(a).

“Officer’s Certificate” means each of the Officer’s Certificate of MetLife, Inc.
and the Officer’s Certificate of Brighthouse Financial, Inc., respectively, in
each case in a form acceptable to MetLife and Brighthouse, provided to the
applicable Tax Advisor prior to the Distribution.

“Other Tax Ruling” means each ruling (other than the IRS Ruling) issued by a Tax
Authority pursuant to a ruling request filed by or on behalf of the MetLife
Group with respect to the Transactions (including any supplemental rulings).

“Parties” has the meaning set forth in the Preamble.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof, without regard to whether any entity is
treated as disregarded for U.S. federal income tax purposes.

“Post-Distribution Tax Opinion” means a tax opinion of a Tax Advisor, which Tax
Advisor is reasonably acceptable to MetLife, on which MetLife may rely to the
effect that a transaction will not affect the applicable Intended Tax Treatment.
Any such opinion must be consistent with the assumption that the Transactions
would have qualified for the applicable Intended Tax Treatment if the
transaction in question did not occur.

“Post-Distribution Tax Period” means any Tax Period beginning after the
Distribution Date, and, in the case of any Straddle Period, the portion of such
Straddle Period beginning the day after the Distribution Date.

“Pre-Distribution Tax Period” means any Tax Period ending on or before the
Distribution Date, and, in the case of any Straddle Period, the portion of such
Straddle Period ending on the Distribution Date.

“Property Tax” means any real, personal and intangible ad valorem property Tax
imposed by any Tax Authority, and any interest, penalties, additions to tax, or
additional amounts in respect of the foregoing.

“Proposed Acquisition Transaction” means, with respect to a Party, a transaction
or series of transactions (or any agreement, understanding or arrangement,
within the meaning of Section 355(e) of the Code and Treasury Regulation
Section 1.355-7, or any other regulations promulgated thereunder, to enter into
a transaction or series of transactions), as a result of which a Party would
merge or consolidate with any other Person or as a result of which one or more
Persons would (directly or indirectly) acquire, or have the right to acquire,
from the Party and/or one or more holders of outstanding shares of such Party’s
Capital Stock, a number of shares of such Capital Stock that would, when
combined with any other changes in ownership of such Party’s Capital Stock
pertinent for purposes of Section 355(e) of the Code, comprise 45% or more of
(a) the value of all outstanding shares of stock of the Party as of the date of
such transaction, or in the case of a series of transactions, the date of the
last transaction of such series, or (b) the total combined voting power of all
outstanding shares of voting stock of the Party as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (x) the adoption by the Party of a
shareholder rights plan or (y) issuances by the Party that satisfy Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7(d). For purposes of determining
whether a transaction constitutes an indirect

 

- 6 -



--------------------------------------------------------------------------------

acquisition, any recapitalization resulting in a shift of voting power or any
redemption of shares of stock shall be treated as an indirect acquisition of
shares of stock by the non-exchanging shareholders. This definition and the
application thereof is intended to monitor compliance with Section 355(e) of the
Code and shall be interpreted accordingly. Any clarification of, or change in,
the statute or regulations promulgated under Section 355(e) of the Code shall be
incorporated in this definition and its interpretation.

“Records” has the meaning set forth in Section 5.01(a).

“Refund Recipient” has the meaning set forth in Section 2.08.

“Representation Letters” means the representation letters and any other
materials (including, without limitation, a Ruling Request and any related
supplemental submissions to the IRS) delivered or deliverable by MetLife,
Brighthouse and others in connection with the rendering by the applicable Tax
Advisor and/or the issuance by the IRS of the Tax Opinions/Rulings.

“Retail Contribution” means MetLife’s contribution of the Contributed Property
to HoldCo in exchange for HoldCo Common Stock and HoldCo Preferred Stock.

“Retained Stock” means the outstanding Brighthouse Common Stock, up to 19.9%,
that MetLife may retain after the Distribution.

“Ruling Request” means any letter filed by MetLife with the IRS or any other Tax
Authority requesting a ruling (including the IRS Ruling and the Other Tax
Rulings) regarding certain Tax consequences of the Transactions (including all
attachments, exhibits, and other materials submitted with such ruling request
letter) and any amendment or supplement to such ruling request letter.

“Rulings” means, collectively, the IRS Ruling and the Other Tax Rulings and
“Ruling” means any one of them.

“Separation” has the meaning set forth in the Recitals.

“Separation and Distribution Opinions” means the written opinions on the U.S.
federal income taxation consequences of certain aspects of the Transactions
provided by a Tax Advisor to the MetLife Group in a form acceptable to MetLife
and Brighthouse and received by MetLife prior to the Distribution;

“Straddle Period” means any Tax Period that begins on or before and ends after
the Distribution Date.

“Subsequent Distributions” means MetLife’s distributions of Retained Stock to
MetLife shareholders or creditors or effected by way of sales to third parties,
in any case no later than five years after the Distribution.

“Subsequent Sale” means, after the date of the Retail Contribution, MetLife’s
sale of the HoldCo Preferred Stock to J.P. Morgan Securities LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated pursuant to a binding commitment
entered into on June 20, 2017.

“Tax” or “Taxes” means any income, gross income, gross receipts, profits,
capital stock, franchise, withholding, payroll, social security, workers
compensation, unemployment, disability, property, ad valorem, value added,
stamp, excise, severance, occupation, service, sales, use, license, lease,
transfer, import, export, alternative minimum, guaranty fund assessments and
similar contributions or payments to a solvency or insolvency fund or pool,
estimated or other tax (including any fee, assessment, or other charge in the
nature of or in lieu of any tax), imposed by any governmental entity or
political subdivision thereof, and any interest, penalty, additions to tax, or
additional amounts in respect of the foregoing.

“Tax Advisor” means any law or accounting firm that is nationally recognized as
being expert in tax matters.

 

- 7 -



--------------------------------------------------------------------------------

“Tax Attribute” means a net operating loss, net capital loss, overall foreign
loss, unused investment credit, unused foreign tax credit, excess charitable
contribution, alternative minimum tax credit, general business credit, research
and development credit or any other Tax Item that could reduce a Tax or create a
Tax benefit.

“Tax Authority” means, with respect to any Tax, the governmental authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision.

“Tax Benefit” means, with respect to a Tax Period, the amount by which the cash
Tax liability of an entity (or of the consolidated or combined group of which it
is a member) is reduced solely as a result of a Tax Item, or the amount of an
actual Tax refund that is generated solely as a result of such Tax Item (plus
any related interest received from any Tax Authority), in either case, by
comparing the cash Tax liability or actual Tax refund on the applicable Tax
Return that would arise with and without the Tax Item potentially giving rise to
the Tax Benefit.

“Tax Contest” means an audit, review, examination, or any other administrative
or judicial proceeding with the purpose or effect of determining or
redetermining any Tax (including any administrative or judicial review of any
claim for refund).

“Tax-Free Status” means the qualification of (I) the Separation and the
Distribution (along with the Subsequent Distributions (other than Subsequent
Distributions effected through sales to third parties) and Debt-for-Equity
Exchanges), taken together, (a) as a reorganization described in Sections 355(a)
and 368(a)(1)(D) of the Code, (b) as a transaction in which the stock
distributed thereby is “qualified property” for purposes of Sections 355(d),
355(e) and 361(c) of the Code, (c) a transaction in which MetLife, Brighthouse
and the shareholders of MetLife recognize no income or gain for U.S. federal
income tax purposes pursuant to Sections 355, 361, and 1032 of the Code, other
than, (x) in the case of MetLife and Brighthouse, intercompany items or excess
loss accounts taken into account pursuant to the Treasury Regulations
promulgated pursuant to Section 1502 of the Code, (y) in the case of MetLife,
Subsequent Distributions effected through sales of Retained Stock to third
parties, and (z) in the case of shareholders of MetLife, any receipt of cash in
lieu of fractional shares, and (II) any other transaction described in the Tax
Opinions/Rulings in accordance with the treatment set forth therein, other than
the Retail Contribution, taken together with the Subsequent Sale, and the MRV
Cell 2 Contribution.

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit, or any other item (including the basis or adjusted basis of property)
which increases or decreases Taxes paid or payable in any taxable period.

“Tax Law” means the law of any governmental entity or political subdivision
thereof relating to any Tax.

“Tax Opinions/Rulings” means the Separation and Distribution Opinions and/or the
Rulings deliverable to any member of the MetLife Group in connection with the
Transactions.

“Tax Period” means, with respect to any Tax, the period for which the Tax is
reported as provided under the Code or other applicable Tax Law.

“Tax Receivables Agreement” means that Tax Receivables Agreement entered into
between MetLife and Brighthouse on the date hereof, as the same may be amended.

“Tax-Related Losses” means (a) all Taxes (including interest and penalties
thereon) imposed pursuant to any settlement, Final Determination, judgment or
otherwise; (b) all accounting, legal and other professional fees, and court
costs, incurred in connection with such Taxes (excluding, however, any such fees
addressed in the Master Litigation Agreement); and (c) an amount equal to
(i) any reduced payments by Brighthouse to MetLife under the Tax Receivables
Agreement as a result of an act or failure to act of Brighthouse which results
in the description in clause (iii) of the definition of Intended Tax Treatment
to be untrue, less (ii) any net tax benefit to MetLife resulting from such act
or failure to act of Brighthouse; in each case, resulting from the failure of
the Transactions to have the tax treatment described in the Tax
Opinions/Rulings.

 

- 8 -



--------------------------------------------------------------------------------

“Tax Return” means any report of Tax due, any claims for refund of Tax paid, any
information return with respect to Tax, any election made with respect to Tax,
or any other similar report, statement, declaration, or document required to be
filed under the Code or other Law with respect to Tax, including any
attachments, exhibits, or other materials submitted with any of the foregoing,
and including any amendments or supplements to any of the foregoing for any
taxpayer or consolidated, combined, or unitary group of taxpayers.

“Tax Return Preparer” means (i) with respect to any Tax Return that MetLife is
responsible for preparing under Section 3.01(a), MetLife, and (ii) with respect
to any Tax Return that Brighthouse is responsible for preparing under
Section 3.01(b), Brighthouse.

“Transaction” means the MRV Cell 2 Contribution, the Retail Contribution,
together with the Subsequent Sale, the HoldCo Contribution, the Distribution,
the Subsequent Distributions and the Debt-for-Equity Exchanges.

“Transaction Tax Contest” means a Tax Contest with the purpose or effect of
determining or redetermining Taxes that could give rise to Tax-Related Losses.

“Treasury Regulations” means the regulations promulgated from time to time under
the Code as in effect for the relevant Tax Period.

ARTICLE II

RESPONSIBILITY FOR TAX

Section 2.01 General Rule.

(a) MetLife Liability. MetLife shall be liable for, and shall indemnify and hold
harmless the Brighthouse Group from and against any liability for, Taxes which
are allocated to MetLife under this Article II.

(b) Brighthouse Liability. Brighthouse shall be liable for, and shall indemnify
and hold harmless the MetLife Group from and against any liability for, Taxes
which are allocated to Brighthouse under this Article II.

Section 2.02 Income Taxes. All Income Taxes of the MetLife Group and Brighthouse
Group shall be allocated as follows:

(a) Income Taxes.

(i) Joint Returns. Subject to Section 2.02(b), MetLife shall be responsible for
any and all Income Taxes (including estimated Income Taxes) shown as due and
owing on any originally filed Joint Return for any Tax Period beginning on or
before the Distribution Date (including any originally filed Joint Return for a
Straddle Period).

(ii) MetLife Separate Returns. MetLife shall be responsible for any and all
Income Taxes (including estimated Income Taxes) shown as due and owing on any
MetLife Separate Return for any Tax Period beginning on or before the
Distribution Date (including any MetLife Separate Return for a Straddle Period).

(iii) Brighthouse Separate Returns. Brighthouse shall be responsible for any and
all Income Taxes (including estimated Income Taxes) shown as due and owing on
any Brighthouse Separate Return for any Tax Period beginning on or before the
Distribution Date (including any Brighthouse Separate Return for a Straddle
Period).

 

- 9 -



--------------------------------------------------------------------------------

(b) Pre-Distribution Income Tax Payments on Joint Returns.

(i) With respect to any Pre-Distribution Tax Period, the members of the
Brighthouse Group and the members of the MetLife Group shall be liable for
(including any benefit of) their share of Taxes on a Joint Return with respect
to that Pre-Distribution Tax Period (including, but not limited to, deferred
intercompany items of the respective members of the Brighthouse Group and the
MetLife Group triggered as a result of the Distribution) as determined under the
MetLife Tax Allocation Agreement, calculated as it was in effect for such
Pre-Distribution Tax Period, subject to modifications under this
Section 2.02(b).

(ii) Notwithstanding anything to the contrary in the MetLife Tax Allocation
Agreement, at least 20 days prior to the relevant payment, MetLife shall deliver
to Brighthouse a schedule, and any workpapers reasonably necessary to evaluate
the accuracy of such schedule, setting forth in reasonable detail a calculation
of any “Tax Allocation Payments.” For purposes of this Section 2.02(b), “Tax
Allocation Payments” shall mean any amounts required to be paid by or to any
member of the Brighthouse Group, on the one hand, and MetLife, on the other,
under the MetLife Tax Allocation Agreement (or amounts that would have been
required to be paid, but for termination of the MetLife Tax Allocation Agreement
with respect to members of the Brighthouse Group) in respect of (i) estimated
tax payments in respect of the portion of the 2017 tax year in which members of
the Brighthouse Group were members of the MetLife Affiliated Group and (ii) any
payments (whether to or from the Brighthouse Group) with respect to the 2016 tax
year and the portion of the 2017 tax year in which such members were members of
the MetLife Affiliated Group. Such calculation shall be computed and such
schedules and other materials shall be prepared in a manner consistent with the
past practice of the MetLife Affiliated Group.

(iii) Brighthouse shall provide MetLife with notice of any disagreement with the
schedules delivered pursuant to Section 2.02(b)(ii) within fifteen (15) days of
receipt of such schedules, and MetLife and Brighthouse shall reasonably
cooperate to resolve any disagreements over such schedules; provided, however,
that a pending disagreement shall not relieve a Party of its obligation to make
timely payment pursuant to Section 2.02(b)(iv). In the event the Parties cannot
agree the dispute shall be resolved pursuant to the provisions of Section 5.05.

(iv) All payments subject to this Section 2.02(b) shall be timely paid, as if
the MetLife Tax Allocation Agreement were not terminated with respect to members
of the Brighthouse Group. If a payment is made during the pendency of a
disagreement described in Section 2.02(b)(iii), the Parties shall make any
further payments necessary to reflect the ultimate resolution of such
disagreement within five (5) business days of such resolution.

(c) Post-Distribution Income Taxes. MetLife shall be responsible for any and all
Income Taxes imposed on the MetLife Group for any Tax Period beginning after the
Distribution Date (whether or not such Income Taxes are due and owing on any
originally filed or amended Income Tax Return or as a result of any Final
Determination or other adjustment made by a Tax Authority). Brighthouse shall be
responsible for any and all Income Taxes imposed on the Brighthouse Group for
any Tax Period beginning after the Distribution Date (whether or not such Income
Taxes are due and owing on any originally filed or amended Income Tax Return or
as a result of any Final Determination or other adjustment made by a Tax
Authority).

(d) Termination of MetLife Tax Allocation Agreement. For the avoidance of doubt,
as of the Distribution Date, (i) the MetLife Tax Allocation Agreement shall be
terminated for all tax periods with respect to the Brighthouse Group; (ii) no
member of the Brighthouse Group shall have any liability or rights thereunder
following such termination; and (iii) the members of the Brighthouse Group and
the MetLife Group shall be liable for Income Tax with respect to
Pre-Distribution Tax Periods as set forth in this Section 2.02.

Section 2.03 Non-Income Taxes. Except as provided in Sections 2.04 and 2.05, (i)
MetLife shall be responsible for any and all Non-Income Taxes imposed on any
member of the MetLife Group for all Pre-Distribution Tax Periods and
Post-Distribution Tax Periods, and (ii) Brighthouse shall be responsible for any
and all Non-Income Taxes imposed on any member of the Brighthouse Group for
Pre-Distribution Tax Periods and Post-Distribution Tax Periods.

 

- 10 -



--------------------------------------------------------------------------------

Section 2.04 Scheduled Tax Allocations. Notwithstanding anything to the contrary
herein, all Taxes arising out of the matters described in Schedule 2.04 shall be
allocated to MetLife.

Section 2.05 Employment Taxes; Breaches of Covenants.

(a) The Parties acknowledge and agree that this Agreement, including Article II,
shall not apply with respect to any and all Employment Taxes, for which the
Employee Matters Agreement shall govern.

(b) Brighthouse shall be responsible for any and all Taxes resulting from a
breach by any member of the Brighthouse Group of any covenant in this Agreement
including exhibits.

(c) MetLife shall be responsible for any and all Taxes resulting from a breach
by any member of the MetLife Group of any covenant in this Agreement including
exhibits.

Section 2.06 Allocation of Prior Period Adjustments. Within 20 days of filing an
amended Joint Return or a Final Determination in respect of a Joint Return for a
Pre-Distribution Tax Period, MetLife shall deliver to Brighthouse a schedule,
and any workpapers reasonably necessary to evaluate the accuracy of such
schedule, setting forth in reasonable detail a calculation of amounts required
to be paid by or to any member of the Brighthouse Group, on the one hand, and
MetLife, on the other, as if the MetLife Tax Allocation Agreement were still in
effect with respect to such Pre-Distribution Tax Period, and prepared in
accordance with MetLife’s prior practice with respect to such Pre-Distribution
Tax Period. Brighthouse shall provide MetLife with notice of any disagreement
with the schedules delivered pursuant to this Section 2.06 within fifteen
(15) days of receipt of such schedules, and MetLife and Brighthouse shall
reasonably cooperate to resolve any disagreements over such schedules. In the
event the Parties cannot agree, the dispute shall be resolved pursuant to the
provisions of Section 5.05. Upon finalization of any schedule delivered pursuant
to this Section 2.06, MetLife or the relevant member of the Brighthouse Group,
as the case may be, shall make payments to the other in accordance with the
finalized schedule.

Section 2.07 Proration of Taxes for Straddle Periods.

(a) For U.S. federal income tax purposes, the Parties acknowledge and agree that
the Tax Period of each member of the Brighthouse Group that joined in the filing
of the MetLife Federal Consolidated Income Tax Return will close as of the end
of the Distribution Date. MetLife and Brighthouse shall take all commercially
reasonable actions necessary or appropriate to close the taxable year of each
member of the Brighthouse Group for all other U.S. federal Tax purposes and any
material state Tax purposes as of the end of the Distribution Date to the extent
permitted by applicable Law; provided that this Section 2.07(a) shall not be
construed to require any member of the MetLife Group to change any of its Tax
Periods.

(b) For any Straddle Period, Taxes for the Pre-Distribution Tax Period shall be
computed (i) in the case of Taxes imposed on a periodic basis (such as Property
Taxes), on a daily pro rata basis and (ii) in the case of other Taxes generally,
(A) if commercially practicable, as if the Tax Period ended as of the close of
business on the Distribution Date and, (B) if such other Taxes are attributable
to the ownership of any equity interest in a partnership, other “flowthrough”
entity or “controlled foreign corporation” (within the meaning of Section 957(a)
of the Code or any comparable U.S. state or local or non-U.S. Tax Law), as if
the Tax Period of that entity ended as of the close of business on the
Distribution Date (whether or not such Taxes arise in a Straddle Period of the
applicable owner) and (C) otherwise on a daily pro rata basis.

Section 2.08 Tax Refunds.

Subject to Section 2.09, if MetLife, Brighthouse or any of their respective
Affiliates receives any refund of any Taxes for which the other Party is
allocated under this Article II (a “Refund Recipient”), such Refund Recipient
shall pay to the other Party the entire amount of the refund (including interest
received from the relevant Tax Authority, but net of any Taxes imposed with
respect to such refund and any other reasonable costs) within 30

 

- 11 -



--------------------------------------------------------------------------------

business days of receipt thereof; provided, however, that the other Party, upon
the request of such Refund Recipient, shall repay the amount paid to the other
Party (plus any penalties, interest or other charges imposed by the relevant Tax
Authority) in the event such Refund Recipient is required by applicable law to
repay such refund. In the event a Party would be a Refund Recipient but for the
fact it elected to apply a refund to which it would otherwise have been entitled
against a Tax liability arising in a subsequent taxable period, then such Party
shall be treated as a Refund Recipient and the economic benefit of so applying
the refund shall be treated as a refund, and shall be paid within 30 business
days under timing principals of Section 2.09(e).

Section 2.09 Carrybacks and Claims for Refund.

(a) Brighthouse hereby agrees that if a Tax Return of a member of the
Brighthouse Group for a Post-Distribution Tax Period reflects any Tax Attribute,
then the applicable member of the Brighthouse Group shall elect to relinquish,
waive or otherwise forgo the right to carry back any such Tax Attribute to a
Pre-Distribution Tax Period to the extent permissible under applicable Law. Such
elections shall include, but not be limited to, the election described in
Treasury Regulation Section 1.1502-21(b)(3)(ii)(B), and any analogous election
under state, local, or foreign Income Tax Laws, to waive the carryback of net
operating losses or other Tax Attribute for U.S. federal Income Tax purposes.

(b) If, notwithstanding the provisions of Section 2.09(a), Brighthouse is
required to carryback a Tax Attribute, MetLife shall promptly remit to
Brighthouse any Tax Benefit that the MetLife Group actually realizes with
respect to any such carryback on an “as and when” realized basis.

(c) If Brighthouse has a Tax Attribute that must be carried back to any
Pre-Distribution Tax Period, Brighthouse shall notify MetLife in writing that
such Tax Attribute must be carried back. Such notification shall include a
description in reasonable detail of the basis for any Tax Benefit and the amount
thereof, including supporting analysis that the Tax treatment of such Tax
Attribute is correct.

(d) If MetLife pays any amount to Brighthouse under Section 2.09(b) and, as a
result of a subsequent Final Determination, a Tax Benefit that gave rise to such
payment is subsequently disallowed, MetLife shall notify Brighthouse of the
amount to be repaid to MetLife, and Brighthouse shall then repay such amount to
MetLife, together with any interest, fines, additions to Tax, penalties or any
additional amounts imposed by a Tax Authority relating thereto.

(e) For purposes of this Agreement, a Tax Benefit shall be deemed to have been
realized at the time any actual refund of Taxes is received or applied against
other cash Taxes due, or at the time of filing a Tax Return (including a Tax
Return relating to estimated Taxes) on which a Tax Item is applied in reduction
of cash Taxes that would otherwise be payable.

Section 2.10 Allocation of Earnings and Profits and Tax Attributes.

(a) All Tax Attributes or earnings and profits determined on a consolidated or
combined basis for Pre-Distribution Tax Periods shall be allocated to the
MetLife Group and Brighthouse Group in accordance with the Code and the Treasury
Regulations (and any applicable state, local, or non-U.S. law or regulation).
MetLife shall reasonably determine the amounts and proper allocation of such Tax
Attributes and earnings and profits as of the Distribution Date. In addition,
the external auditor to both MetLife and Brighthouse shall have audited as part
of the Form 10. MetLife and Brighthouse agree to compute their Tax liabilities
for Post-Distribution Tax Periods consistent with that determination and
allocation.

(b) The allocations made under this Section 2.10 shall be revised by MetLife to
reflect each subsequent Final Determination that affects such allocations.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE III

TAX RETURNS, TAX CONTESTS AND

OTHER ADMINISTRATIVE MATTERS

Section 3.01 Responsibility of Preparing Tax Returns.

(a) MetLife shall timely prepare any Joint Returns or MetLife Separate Returns,
including any Adjustment Request with respect thereto.

(b) Brighthouse shall timely prepare any Brighthouse Separate Returns, including
any Adjustment Request with respect thereto.

(c) To the extent that any Tax Return described in Section 3.01(a) or 3.01(b)
includes (1) matters for which another Party may have an indemnification
obligation to the Tax Return Preparer or that may give rise to a refund to which
that other Party would be entitled under this Agreement, or (2) matters that
would require the other Party to prepare another Tax Return consistent with the
treatment included therewith, the Tax Return Preparer shall (i) prepare the
relevant portions of the Tax Return on a basis consistent with past practice,
except (A) as required by applicable Law or to correct any clear error, (B) as a
result of changes or elections made on any Joint Return that relate materially
to the other Party, (C) as mutually agreed by the Parties; (ii) notify the other
Party of any such portions not prepared on a basis consistent with past
practice, and with respect to such portion, provide supporting analysis that the
position on such Tax Return is correct; (iii) provide the other Party a
reasonable opportunity to review the relevant portions of the Tax Return (and
any related workpapers); (iv) consider in good faith any reasonable comments
made by the other Party; and (v) use commercially reasonable efforts to
incorporate, in the portion of such Tax Return related to the other Party’s
potential indemnification obligation (or refund entitlement), any reasonable
comments made by the other Party relating to the Tax Return Preparer’s
compliance with clause (i). The Parties shall attempt in good faith to resolve
any issues arising out of the review of any such Tax Return and any dispute not
resolved within 30 business days shall be resolved in accordance with
Section 5.05; provided however, (i) nothing in this Section 3.01(c) or
Section 5.05 shall prevent Brighthouse or MetLife, respectively, from timely
filing a Tax Return (with extensions) and (ii) if a payment is made to a Tax
Authority in connection with the filing of a Tax Return during the pendency of a
disagreement described in this sentence, the Parties shall make any further
payments necessary to reflect the ultimate resolution of such disagreement
within five (5) business days of such resolution.

Section 3.02 Filing of Tax Returns and Payment of Taxes. Each Party shall
execute and timely file each Tax Return that it is responsible for filing under
applicable Law and shall timely pay to the relevant Taxing Authority any amount
shown as due on each such Tax Return.

Section 3.03 Tax Contests

(a) MetLife or Brighthouse, as applicable, shall, within 10 business days of
becoming aware of any Tax Contest (including a Transaction Tax Contest) that
could reasonably be expected to cause the other Party to have an indemnification
obligation under this Agreement, notify the other Party of such Tax Contest and
thereafter promptly forward or make available to the Indemnifying Party copies
of notices and communications relating to the relevant portions of such Tax
Contest. A failure by an Indemnitee to give notice as provided in this
Section 3.03(a) (or to promptly forward any such notices or communications)
shall not relieve the Indemnifying Party’s indemnification obligations under
this Agreement, except to the extent that the Indemnifying Party shall have been
actually prejudiced by such failure; provided, however, that such Indemnitee
shall make all commercially reasonable efforts to mitigate such failure,
including by seeking an extension of any relevant time limitations or deadlines
for response.

(b) Subject to the next two sentences, MetLife and Brighthouse each shall have
the exclusive right to control the conduct and settlement of any Tax Contest,
other than a Transaction Tax Contest, relating to any Tax Return that it is
responsible for preparing pursuant to Section 3.01. With respect to a Tax
Contest relating to a Joint

 

- 13 -



--------------------------------------------------------------------------------

Return described in clauses (1) or (2) of Section 3.01(c), (i) MetLife shall
solely control the resolution of such Tax Contest, (ii) Brighthouse shall be
permitted to participate in all formally scheduled meetings with any Tax
Authority relating to such contest, (iii) MetLife shall allow Brighthouse a
reasonable opportunity to comment on any material proposed course of action and
shall take account of Brighthouse’s reasonable comments in relation thereto,
(iv) MetLife shall conduct such Tax Contest with reasonable diligence and in
good faith, (v) MetLife shall keep Brighthouse promptly informed of all material
developments in relation to the Tax Contest, and (vi) if the outcome of a Tax
Contest is material to Brighthouse but not material to MetLife, MetLife must
either (A) obtain the consent of Brighthouse to settle such Tax Contest, which
consent shall not be unreasonably withheld or (B) waive any and all rights to
indemnification or payment from Brighthouse pursuant to Article II for matters
arising from such Tax Contest. In determining the materiality of the outcome of
a Tax Contest under this clause (vi), Brighthouse’s harm shall be measured by
the amount of any cash paid and the present value of any lost Tax Attributes,
computed using a discount rate equal to the Early Termination Rate (as defined
in the Tax Receivables Agreement).

If the conduct or settlement of any portion or aspect of any Tax Contest that
does not relate to a Joint Return could reasonably be expected to cause a Party
to have an indemnification obligation or a refund entitlement under this
Agreement, then (i) the Indemnifying Party shall have the right to share joint
control over the conduct and settlement of that portion or aspect, and
(ii) whether or not the Indemnifying Party exercises a right to control a Tax
Contest, the Indemnitee shall not accept or enter into any settlement without
the consent of the Indemnifying Party, which shall not be unreasonably withheld
or delayed.

(c) MetLife and Brighthouse shall have the right to control jointly the conduct
and settlement of any Transaction Tax Contest. Each Party shall execute any
power of attorney necessary to effectuate such joint control. Notwithstanding
the foregoing, MetLife shall be entitled to control exclusively the conduct and
settlement of any Transaction Tax Contest if MetLife notifies Brighthouse that
(notwithstanding the rights and obligations of the Parties under this Agreement)
MetLife agrees to pay (and indemnify Brighthouse against) any Tax-Related Losses
resulting from such Transaction Tax Contest.

(d) Joint control of the conduct and settlement of any Tax Contest (or portion
or aspect thereof) shall include but not be limited to the following:
(i) neither Party shall accept or enter into any settlement of such Tax Contest
(or the relevant portion or aspect thereof) without the consent of the other
Party, which shall not be unreasonably withheld or delayed, (ii) both Parties
shall have a right to review and consent to, which consent shall not be
unreasonably withheld or delayed, any correspondence or filings to be submitted
to any Taxing Authority with respect to such Tax Contest (or the relevant
portion or aspect thereof) and (iii) both Parties shall have the right to attend
any telephonic or in-person meetings with any Tax Authority or hearings unless
waived in writing.

Section 3.04 Expenses and Applicability. Subject to Section 4.05, after the
Distribution, each Party shall bear its own expenses in the course of any Tax
Contest, other than expenses included in the definition of Tax-Related Losses.

ARTICLE IV

INTENDED TAX TREATMENT

Section 4.01 Tax Opinions/Rulings and Representation Letters. Brighthouse has
provided to the Applicable Tax Advisors a form of the applicable Representation
Letters (other than the MetLife Officer’s Certificate) in a form acceptable to
MetLife and will execute and cause to be delivered to the applicable Tax
Advisors the applicable Representation Letters (other than the MetLife Officer’s
Certificate) prior to the Distribution and understands that such Representation
Letters will be relied upon by the Tax Advisors in rendering the Separation and
Distribution Opinions. Brighthouse represents that (i) subject to any
qualifications therein which are acceptable to the Tax Advisor, all information
contained in Part A of the Brighthouse OC and any other applicable
Representation Letter executed and delivered by it is true, correct and complete
in all material respects and (ii) it is not aware of any material inaccuracy in
either the Representation Letters delivered by MetLife or the Ruling Request.

 

- 14 -



--------------------------------------------------------------------------------

Section 4.02 Restrictions on Brighthouse.

(a) Brighthouse agrees that it will not take or fail to take, or permit any
member of the Brighthouse Group to take or fail to take, any action where such
action or failure to act would be materially inconsistent with or cause to be
untrue any material, information, covenant or representation in any
Representation Letters in any material respect (including, for the avoidance of
doubt, the Officer’s Certificates) or Tax Opinions/Rulings in any material
respect. Brighthouse agrees that it will not take or fail to take, or permit any
member of the Brighthouse Group to take or fail to take any action reasonably
likely to jeopardize (i) the Tax-Free Status, (ii) the Retail Contribution,
taken together with the Subsequent Sale qualifying as a fully taxable transfer
of the Contributed Property under Section 1001 of the Code or (iii) the MRV Cell
2 Contribution from qualifying as a fully taxable transfer of the assets of MRV
Cell 2 in an assumption reinsurance transaction.

(b) During the two-year period following the Distribution Date, Brighthouse
directly or indirectly through one or more members of the Brighthouse Group
shall continue the Active Trade or Business used to satisfy Section 355(b) of
the Code, as described in the IRS Ruling and the Separation and Distribution
Opinions.

(c) Brighthouse agrees that, from the date hereof until the first day after the
two-year anniversary of the Distribution Date, it shall not (and shall not cause
or permit any of its Affiliates to), in a single transaction or series of
transactions:

(i) enter into any Proposed Acquisition Transaction or, to the extent
Brighthouse has the right to prohibit any Proposed Acquisition Transaction,
permit any Proposed Acquisition Transaction to occur,

(ii) liquidate, merge or consolidate with any other Person (whether that other
Person or such Affiliate is the survivor) that was not already wholly owned by a
member of the Brighthouse Group prior to such transaction;

(iii) sell or transfer (other than sales or transfers of inventory in the
ordinary course of business) all or substantially all of the assets that were
transferred to Brighthouse as part of the HoldCo Contribution or sell or
transfer (or cause or permit to be transferred) 33% or more of the gross assets
of the Active Trade or Business or 33% or more of the consolidated gross assets
of Brighthouse and its Affiliates (such percentages to be measured based on fair
market value as of the Distribution Date),

(iv) redeem or otherwise repurchase (directly or through an Affiliate) any
Brighthouse Capital Stock, or rights to acquire Brighthouse Capital Stock,
except to the extent such repurchases satisfy Section 4.05(1)(b) of Revenue
Procedure 96-30 (as in effect prior to the amendment of such Revenue Procedure
by Revenue Procedure 2003-48),

(v) amend its certificate of incorporation (or other organizational documents),
or take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of Brighthouse Capital Stock (including, without
limitation, through the conversion of one class of Brighthouse Capital Stock
into another class of Brighthouse Capital Stock); or

(vi) take any other action or actions (including any action or transaction that
would be reasonably likely to be inconsistent with any representation made in
the Representation Letters or the Tax Opinions/Rulings) which in the aggregate
(and taking into account any other transactions described in this subparagraph
(c)) would be reasonably likely to have the effect of causing or permitting one
or more persons (whether or not acting in concert) to acquire directly or
indirectly stock representing a Fifty-Percent or Greater Interest in Brighthouse
or otherwise jeopardize the Intended Tax Treatment;

unless, prior to taking any such action set forth in the foregoing clauses
(i) through (vi), (A) Brighthouse shall have requested that MetLife obtain a
Ruling in accordance with Sections 4.04(b) and (d) of this Agreement to the
effect that such transaction will not negatively affect the applicable Intended
Tax Treatment and MetLife shall have

 

- 15 -



--------------------------------------------------------------------------------

received such a Ruling in form and substance reasonably satisfactory to MetLife,
(B) Brighthouse shall provide MetLife with a Post-Distribution Tax Opinion in
form and substance reasonably satisfactory to MetLife (and in determining
whether such Post-Distribution Tax Opinion is reasonably satisfactory, MetLife
may consider, among other factors, the appropriateness of any underlying
assumptions and management’s representations if used as a basis for the opinion)
or (C) MetLife shall have waived the requirement to obtain such Ruling or
Post-Distribution Tax Opinion. In providing the Post-Distribution Tax Opinion to
MetLife, Brighthouse may redact any material non-public information that, if
MetLife receives, could raise anti-trust or securities issues; provided however,
such redacted information does not materially impact the ability of MetLife to
adequately review the Post-Distribution Tax Opinion.

Section 4.03 Restrictions on MetLife.

(a) MetLife agrees that it will not take or fail to take, or permit any member
of the MetLife Group to take or fail to take, any action where such action or
failure to act would be inconsistent with or cause to be untrue any material,
information, covenant or representation in any Representation Letters
(including, for the avoidance of doubt, the Officer’s Certificates) or Tax
Opinions/Rulings. MetLife agrees that it will not take or fail to take, or
permit any member of the MetLife Group to take or fail to take any action
reasonably likely to jeopardize (i) the Tax-Free Status, (ii) the Retail
Contribution, taken together with the Subsequent Sale qualifying as a fully
taxable transfer of the Contributed Property under Section 1001 of the Code or
(iii) the MRV Cell 2 Contribution from qualifying as a fully taxable transfer of
the assets of MRV Cell 2 in an assumption reinsurance transaction.

(b) During the two-year period following the Distribution Date, MetLife directly
or indirectly through one or more members of the MetLife Group shall continue
the Active Trade or Business used to satisfy Section 355(b) of the Code, as
described in the IRS Ruling and the Separation and Distribution Opinions.

(c) MetLife agrees that, from the date hereof until the first day after the
two-year anniversary of the Distribution Date, it shall not (and shall not cause
or permit any of its Affiliates to), in a single transaction or series of
transactions:

(i) enter into any Proposed Acquisition Transaction or, to the extent MetLife
has the right to prohibit any Proposed Acquisition Transaction, permit any
Proposed Acquisition Transaction to occur,

(ii) liquidate, merge or consolidate with any other Person (whether that other
Person or such Affiliate is the survivor) that was not already wholly owned by a
member of the MetLife Group prior to such transaction;

(iii) sell or transfer 33% or more of the gross assets of the Active Trade or
Business or 33% or more of the consolidated gross assets of MetLife and its
Affiliates (such percentages to be measured based on fair market value as of the
Distribution Date),

(iv) redeem or otherwise repurchase (directly or through an Affiliate) any
MetLife Capital Stock, or rights to acquire MetLife Capital Stock, except to the
extent such repurchases satisfy Section 4.05(1)(b) of Revenue Procedure 96-30
(as in effect prior to the amendment of such Revenue Procedure by Revenue
Procedure 2003-48),

(v) amend its certificate of incorporation (or other organizational documents),
or take any other action, whether through a stockholder vote or otherwise,
affecting the voting rights of MetLife Capital Stock (including, without
limitation, through the conversion of one class of MetLife Capital Stock into
another class of MetLife Capital Stock); or

(vi) take any other action or actions (including any action or transaction that
would be reasonably likely to be inconsistent with any representation made in
the Representation Letters or the Tax Opinions/Rulings) which in the aggregate
(and taking into account any other transactions described in this subparagraph
(c)) would be reasonably likely to have the effect of causing or permitting one
or more persons (whether or not acting in concert) to acquire directly or
indirectly stock representing a Fifty-Percent or Greater Interest in MetLife or
otherwise jeopardize the Intended Tax Treatment;

 

- 16 -



--------------------------------------------------------------------------------

unless, prior to taking any such action set forth in the foregoing clauses
(i) through (vi), (A) MetLife shall receive a Ruling in accordance with
Section 4.04 of this Agreement to the effect that such transaction will not
affect the applicable Intended Tax Treatment, or (B) MetLife shall receive a
Post-Distribution Tax Opinion. MetLife shall provide a copy of that
Post-Distribution Tax Opinion to BHF, although MetLife may redact any material
non-public information that, if Brighthouse receives, could raise anti-trust or
securities issues.

Section 4.04 Procedures Regarding Opinions and Rulings.

(a) If Brighthouse notifies MetLife that it desires to take one of the actions
described in clauses (i) through (vi) of Section 4.02(c) (a “Notified Action”),
MetLife and Brighthouse shall reasonably cooperate to attempt to obtain the
Ruling or Post-Distribution Tax Opinion referred to in Section 4.02(c), unless
MetLife shall have waived the requirement to obtain such Ruling or
Post-Distribution Tax Opinion.

(b) MetLife agrees that at the reasonable request of Brighthouse pursuant to
Section 4.02(c), MetLife shall cooperate with Brighthouse and use its reasonable
best efforts to seek to obtain or assist in obtaining, as expeditiously as
possible, a Ruling from the IRS or other applicable Tax Authority or a
Post-Distribution Tax Opinion for the purpose of permitting Brighthouse to take
the Notified Action. Further, in no event shall MetLife be required to file any
Ruling Request under this Section 4.04(b) unless Brighthouse represents that
(i) it has read the Ruling Request, and (ii) all information and
representations, if any, relating to any member of the Brighthouse Group,
contained in the Ruling Request documents are (subject to any qualifications
therein) true, correct and complete. Brighthouse shall reimburse MetLife for all
reasonable costs and expenses incurred by the MetLife Group in obtaining a
Ruling or Post-Distribution Tax Opinion requested by Brighthouse within ten
business days after receiving an invoice from MetLife therefor.

(c) MetLife shall have the right to obtain a Ruling or a Post-Distribution Tax
Opinion at any time in its sole and absolute discretion, unless such Ruling or
Post-Distribution Tax Opinion would violate MetLife’s covenants under
Section 4.03. If MetLife determines to obtain a Ruling or a Post-Distribution
Tax Opinion, Brighthouse shall (and shall cause each Affiliate of Brighthouse
to) cooperate with MetLife and take any and all actions reasonably requested by
MetLife in connection with obtaining the Ruling or Post-Distribution Tax Opinion
(including, without limitation, by making any representation or covenant or
providing any materials or information requested by the IRS or Tax Advisor);
provided that Brighthouse shall not be required to make (or cause any Affiliate
of Brighthouse to make) any representation that is untrue, provide any covenant
as to future matters or events over which it has no control or that is
materially more restrictive in scope than the covenants made by Brighthouse in
this Agreement with respect to the subject matter covered by such covenants, or
provide any material or information it reasonably considers confidential unless
reasonably acceptable confidentiality provisions are agreed to between the
Parties. Subject to Section 4.04(b), MetLife and Brighthouse shall each bear its
own costs and expenses in obtaining a Ruling or a Post-Distribution Tax Opinion.

(d) Brighthouse hereby agrees that MetLife shall have sole and exclusive control
over the process of obtaining any Ruling, and that only MetLife shall apply for
a Ruling. In connection with obtaining a Ruling pursuant to Section 4.04(b),
(i) MetLife shall keep Brighthouse informed in a timely manner of all material
actions taken or proposed to be taken by MetLife in connection therewith;
(ii) MetLife shall (A) reasonably in advance of the submission of any Ruling
Request documents provide Brighthouse with a draft copy thereof, (B) reasonably
consider Brighthouse’s comments on such draft copy, and (C) provide Brighthouse
with a final copy; and (iii) MetLife shall provide Brighthouse with notice
reasonably in advance of, and Brighthouse shall have the right to attend, any
formally scheduled meetings with the IRS (subject to the approval of the IRS)
that relate to such Ruling. Neither Brighthouse nor any Affiliates of
Brighthouse shall seek any guidance from the IRS or any other Tax Authority
(whether written, verbal or otherwise) at any time concerning the tax
consequences of the Transactions.

 

- 17 -



--------------------------------------------------------------------------------

Section 4.05 Liability for Tax-Related Losses.

(a) Notwithstanding anything in this Agreement or the Master Separation
Agreement to the contrary, subject to Section 4.05(c), Brighthouse shall be
responsible for, and shall indemnify and hold harmless MetLife and each of its
Affiliates and each of their respective officers, directors and employees from
and against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to or result from any one or more of the following: (i) the
acquisition (other than pursuant to the Transactions) of all or a portion of the
stock and/or assets of Brighthouse and/or its subsidiaries by any means
whatsoever by any Person, (ii) any negotiations, understandings, agreements or
arrangements by Brighthouse with respect to transactions or events (including,
without limitation, stock issuances, pursuant to the exercise of stock options
or otherwise, option grants, capital contributions or acquisitions, or a series
of such transactions or events) that cause the Distribution to be treated as
part of a plan pursuant to which one or more Persons acquire directly or
indirectly stock of Brighthouse representing a Fifty-Percent or Greater Interest
therein, (iii) any action or failure to act by Brighthouse or a member of the
Brighthouse Group after the Distribution (including, without limitation, any
amendment to Brighthouse’s certificate of incorporation (or other organizational
documents), whether through a stockholder vote or otherwise) affecting the
voting rights of Brighthouse stock (including, without limitation, through the
conversion of one class of Brighthouse Capital Stock into another class of
Brighthouse Capital Stock), (iv) any act or failure to act by Brighthouse or any
Brighthouse Affiliate described in Section 4.02 (regardless of whether such act
or failure to act is covered by a Ruling, Post-Distribution Tax Opinion or
waiver described in clause (A), (B) or (C) of Section 4.02(c)) or (v) any breach
by Brighthouse of its agreement and representation set forth in Section 4.01.

(b) Notwithstanding anything in this Agreement or the Master Separation
Agreement to the contrary, subject to Section 4.05(c), MetLife shall be
responsible for, and shall indemnify and hold harmless Brighthouse and its
Affiliates and each of their respective officers, directors and employees from
and against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to, or result from any one or more of the following: (i) the
acquisition (other than pursuant to the Transactions) of all or a portion of the
stock and/or assets of MetLife and/or its subsidiaries by any means whatsoever
by any Person, (ii) any negotiations, understandings, agreements or arrangements
by MetLife with respect to transactions or events (including, without
limitation, stock issuances, pursuant to the exercise of stock options or
otherwise, option grants, capital contributions or acquisitions, or a series of
such transactions or events) that cause the Distribution to be treated as part
of a plan pursuant to which one or more Persons acquire directly or indirectly
stock of MetLife representing a Fifty-Percent or Greater Interest therein,
(iii) any action or failure to act by MetLife or a member of the MetLife Group
after the Distribution (including, without limitation, any amendment to
MetLife’s certificate of incorporation (or other organizational documents),
whether through a stockholder vote or otherwise) affecting the voting rights of
MetLife stock (including, without limitation, through the conversion of one
class of MetLife Capital Stock into another class of MetLife Capital Stock), or
(iv) any act or failure to act by MetLife or any MetLife Affiliate described in
Section 4.03.

(c) To the extent that any Tax-Related Loss is subject to indemnity under both
Sections 4.05(a) and Section 4.05(b), responsibility for such Tax-Related Loss
shall be shared by MetLife and Brighthouse equally.

Section 4.06 Reporting. MetLife and Brighthouse shall (i) timely file any
appropriate information and statements (including as required by Section 6045B
of the Code and Treasury Regulations Section 1.355-5 and, to the extent
applicable, Section 1.368-3 of the Regulations) to report each step of the
Transactions as qualifying for its Tax-Free Status (as applicable) and
(ii) absent a change of Law or an applicable Final Determination otherwise, not
take any position on any Tax Return that is inconsistent with such qualification
or qualification for the Intended Tax Treatment.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE V

PROCEDURAL MATTERS

Section 5.01 Cooperation.

(a) Each Party shall cooperate with reasonable requests from the other Party in
matters covered by this Agreement, including in connection with the preparation
and filing of Tax Returns, the calculation of Taxes, the determination of the
proper financial accounting treatment of Tax Items, the conduct and settlement
of Tax Contests, mitigating or reducing the amount of losses (or potential
losses) arising from potential indemnity claims hereunder, and waivers of legal
requirements under this Agreement, in each case without prejudice to any Party’s
rights under this Agreement. Such cooperation shall include, but is not limited
to:

(1) retaining until the expiration of the relevant statute of limitations
(including extensions) plus one year, any and all records, documents, accounting
data, computer data, actuarial data, investment data and other information
(“Records”) necessary for the preparation, filing, review, audit or defense of
all Tax Returns relevant to an obligation, right or liability of either Party
under this Agreement;

(2) providing the other Party reasonable access to Records (in the format
reasonably determined by the other Party) and to its personnel (ensuring their
cooperation and reasonable assistance) and premises during normal business hours
to the extent relevant to an obligation, right or liability of the other Party
under this Agreement or otherwise reasonably required by the other Party to
complete Tax Returns, comply with audit requirements, participate in any audit
or examination of Tax Returns or to compute the amount of any payment
contemplated by this Agreement; and

(3) after the period of time described in Section 5.01(a)(1) has expired,
notifying the other Party prior to disposing of any relevant Records and
affording the other Party the opportunity to take possession or make copies of
such Records at its discretion.

(b) Additionally, each Party shall provide to the other Party (in the format
reasonably determined by the other Party) all information and assistance
requested by the other Party as reasonably necessary to

 

  (1) prepare any Tax Return described in Section 3.01(a) or Section 3.01(b);

 

  (2) respond to any Tax Contest;

 

  (3) obtain an opinion from an outside Tax Advisor with respect to matters
(1) and (2) above; and

 

  (4) comply with auditor requests with respect to matters (1) and (2) above;

Any such request shall be fulfilled as soon as practicable after receipt of a
written notice describing the information required.

Section 5.02 Interest. Any payments required pursuant to this Agreement that are
not made within the time period specified in this Agreement shall bear interest
from the end of that period. Interest required to be paid pursuant to this
Agreement shall, unless otherwise specified, be computed at the underpayment
rate for large corporate underpayments, in effect from time to time under
Section 6621 of the Code, while such amount is outstanding.

Section 5.03 Indemnification Claims and Payments.

(a) Except as provided in Article III, an Indemnitee shall be entitled to make a
claim for payment with respect to Taxes (or Tax-Related Losses) under this
Agreement only after actual payment by the Indemnitee or a Final Determination
that such payment is required (whichever is earlier). The Indemnitee shall
provide to the Indemnifying Party notice of such claim within 60 business days
of the first date on which it so becomes entitled to make such claim. Such
notice shall include a description of such claim and a detailed calculation of
the amount claimed.

(b) The Indemnifying Party shall make the claimed payment to the Indemnitee
within 30 business days after receiving such notice, unless the Indemnifying
Party reasonably disputes its liability for, or the amount of, such payment.

 

- 19 -



--------------------------------------------------------------------------------

(c) A failure by an Indemnitee to give notice as provided in Section 5.03(a)
shall not relieve the Indemnifying Party’s indemnification obligations under
this Agreement, except to the extent that the Indemnifying Party shall have been
actually prejudiced by such failure. However, a failure by Indemnitee to give
the notice required by this Agreement shall extend the Indemnifying Party’s time
for payment, without application of interest, until conforming notice is
provided.

Section 5.04 Treatment of Payments. Except to the extent otherwise required by
applicable Tax law, Brighthouse and MetLife agree that (i) any payment payable
pursuant to this Agreement shall be treated as if it occurred immediately prior
to the Distribution and shall be treated as being distributed or contributed
pursuant to the plan of reorganization that includes the Distribution and
(ii) shall not be subject to any U.S. federal income tax withholdings under
applicable Tax law as of the date hereof. In the event of a change in applicable
Tax law that results in a non-creditable withholding tax, the Parties agree to
renegotiate the terms of this Agreement in good faith to minimize the economic
effect of any withholding tax. Notwithstanding anything to the contrary herein,
to the extent a Party makes a payment of interest as provided for in
Section 5.02, the interest payment shall be treated as interest expense to the
payor (deductible to the extent provided by applicable tax law) and as interest
income by the payee (includible in income to the extent provided by applicable
tax law).

Section 5.05 Dispute Resolution. The Parties shall work together in good faith
to resolve any disputes under this Agreement. If the Parties are unable to
resolve the dispute within 30 business days, such dispute shall be resolved by a
Tax Advisor proposed by MetLife and agreed to by Brighthouse and whose
engagement letter shall be executed by both Parties with fees and costs to be
shared equally by MetLife and Brighthouse. If the Parties are unable to agree on
a Tax Advisor within 10 business days after the end of the 30 business day
period in the previous sentence, the Parties shall each select a Tax Advisor,
and those two Tax Advisors shall select a third Tax Advisor to resolve the
dispute. The fees and costs of such third Tax Advisor shall be shared equally by
MetLife and Brighthouse.

ARTICLE VI

MISCELLANEOUS

Section 6.01 Termination. The indemnification and other obligations under this
Agreement will terminate without further action six months after the expiration
of all applicable statutes of limitation (including extensions) except for
claims for indemnification for which the Indemnitee has provided notice to the
Indemnifying Party , within the applicable indemnification survival period
described in the previous clause. If terminated, no Party will have any
Liability of any kind to the other Party or any other Person on account of this
Agreement except as specified in the previous sentence.

Section 6.02 Survival. Except as expressly set forth in this Agreement, the
covenants and indemnification obligations in this Agreement shall remain in full
force and effect until this Agreement is terminated pursuant to Section 6.01.

Section 6.03 Master Separation Agreement. The Parties agree that, in the event
of a conflict between the terms of this Agreement and the Master Separation
Agreement with respect to the subject matter hereof, the terms of this Agreement
shall govern.

Section 6.04 Confidentiality. Each Party hereby acknowledges that confidential
information of such Party or its Affiliates may be exposed to employees and
agents of the other Party or its Affiliates as a result of the activities
contemplated by this Agreement. Each Party agrees, on behalf of itself and its
Affiliates, that such Party’s obligations with respect to information and data
of the other Party or its Affiliates shall be governed by the Master Separation
Agreement.

 

- 20 -



--------------------------------------------------------------------------------

Section 6.05 Counterparts; Entire Agreement.

(a) This Agreement may be executed in one or more counterparts, all of which
counterparts shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other Party. This Agreement may be executed by facsimile or PDF
signature and a facsimile or PDF signature shall constitute an original for all
purposes.

(b) This Agreement, the Master Separation Agreement, the other Transaction
Documents and the Appendices, Exhibits and Schedules hereto and thereto contain
the entire agreement between the Parties with respect to the subject matter
hereof and supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter, and there are no agreements or understandings between the
Parties with respect to the subject matter hereof other than those set forth or
referred to herein or therein.

Section 6.06 Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of New York,
irrespective of the choice of Laws and principles of the State of New York, as
to all matters, including matters of validity, construction, effect,
enforceability, performance and remedies.

Section 6.07 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT, IN THE EVENT OF ANY LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
6.07.

Section 6.08 No Double Recovery. No provision of this Agreement shall be
construed to provide an indemnity or other recovery for any costs, damages, or
other amounts for which the damaged Party has been fully compensated under any
other provision of this Agreement or under any other agreement or action at law
or equity; provided however, this document shall be read in conjunction with the
Tax Receivables Agreement and thus, Tax Items (and related payments therefore,
if applicable) covered by the Tax Receivables Agreement shall be governed by
that Agreement and all other Tax Items (and related payments therefore, if
applicable) shall be governed by this Agreement, without any double recovery.

Section 6.09 Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise except as described herein. Any purported
assignment without such consent shall be void. Subject to the preceding
sentences, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and assigns.
Notwithstanding the foregoing, either Party may assign this Agreement without
consent in connection with (a) a merger transaction in which such Party is not
the surviving entity and the surviving entity acquires or assumes all or
substantially all of such Party’s assets, or (b) the sale of all or
substantially all of such Party’s assets; provided, however, that the assignee
expressly assumes in writing all of the obligations of the assigning Party under
this Agreement, and the assigning Party provides written notice and evidence of
such assignment and assumption to the non-assigning Party. No assignment
permitted by this Section 6.09 shall release the assigning Party from liability
for the full performance of its obligations under this Agreement.

Section 6.10 Authority. Each of the Parties represents to the other that (a) it
has the corporate or other requisite power and authority to execute, deliver and
perform this Agreement, (b) the execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate or other action,
(c) it has duly

 

- 21 -



--------------------------------------------------------------------------------

and validly executed and delivered this Agreement, and (d) this Agreement is a
legal, valid and binding obligation, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equity principles.

Section 6.11 Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties hereto and are not intended to confer upon
any Person except the Parties hereto any rights or remedies hereunder and there
are no third-party beneficiaries of this Agreement and this Agreement shall not
provide any third Person with any remedy, claim, liability, reimbursement, cause
of action or other right in excess of those existing without reference to this
Agreement.

Section 6.12 Notices. Each Party giving any notice required or permitted under
this Agreement shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service, by e-mail (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a Notice):

If to Brighthouse, to:

Brighthouse Services LLC

Gragg Building

11225 North Community House Road

Charlotte, NC 28277

Attn: SVP Tax

Copy to:

Brighthouse Services LLC

Gragg Building

11225 North Community House Road

Charlotte, NC 28277

Attn: General Counsel

with a copy to (which shall not constitute notice):

Sidley Austin LLP

One South Dearborn

Chicago, IL 60603

Attn: Tracy Williams

Fax: (312) 853-7036

If to MetLife, to:

MetLife, Inc.

200 Park Avenue

New York, NY 10166

Attn: SVP Tax Director

Fax: (212) 578-6542

Copy to:

MetLife, Inc.

 

- 22 -



--------------------------------------------------------------------------------

200 Park Avenue

New York, NY 10166

Attention: General Counsel

with a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attn: Christopher J. Peters

Fax: (212) 728-9868

A Party may change the address for receiving notices under this Agreement by
providing written notice of the change of address to the other.

Section 6.13 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance is determined by a court of competent
jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

Section 6.14 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 6.15 Waivers of Default. No failure or delay of either Party (or its
Affiliates) in exercising any right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such right or
power, or any course of conduct, preclude any other or further exercise thereof
or the exercise of any other right or power. Waiver by either Party of any
default by the other Party of any provision of this Agreement shall not be
deemed a waiver by the waiving Party of any subsequent or other default.

Section 6.16 Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, MetLife shall have the right to specific performance and injunctive
or other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. Brighthouse shall not oppose the granting of such
relief on the basis that money damages are an adequate remedy. The Parties agree
that the remedies at law for any breach or threatened breach hereof, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived. The Parties acknowledge and agree that the right of specific
enforcement is an integral part of this Agreement and without that right,
neither MetLife nor Brighthouse would have entered into this Agreement; provided
further, nothing in this Section 6.16 shall require Brighthouse to give MetLife
any material non-public information.

Section 6.17 Amendments. No provisions of this Agreement shall be deemed waived,
amended, supplemented or modified by either Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.

Section 6.18 Compliance by Affiliates. The Parties shall cause their respective
Affiliates to comply with this Agreement.

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the day and year first written above.

 

METLIFE, INC.

By:  

/s/ Joseph D. Vaccaro

Name:  

Joseph D. Vaccaro

Title:  

SVP

BRIGHTHOUSE FINANCIAL, INC. By:  

/s/ Paul Scott Peterson

Name:  

Paul Scott Peterson

Title:  

VP - Treasury

 

- 24 -